Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a 371 of PCT/CN2019/086947. The effective filing date of this application is May 15, 2019. This Office Action is in response to the amendments and remarks filed March 11, 2021.
The previously outstanding rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by the amendment filed March 11, 2021. This action is an ALLOWANCE.
Drawings
Applicant's amendment of the drawings has been reviewed and is acceptable. Examiner therefore withdraws objections to the drawings and enters the amendment filed March 11, 2021.
Specification
Applicant's amendment of the specification has been reviewed and is acceptable. Examiner therefore enters the amendment of the specification filed March 11, 2021.
Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14). 
The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and arguments filed by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813